Citation Nr: 0824777	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, J.W.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1960 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), assigned a 50 percent disability 
rating; chondromalacia of the right knee, assigned a 10 
percent disability rating; chondromalacia of the left knee, 
assigned a 10 percent disability rating; ureteral calculus, 
assigned a 10 percent disability rating; spasmodic colon 
secondary to PTSD, assigned a noncompensable disability 
rating; and excision of a pilonidal cyst, assigned a 
noncompensable disability rating.  The combined rating is 70 
percent.

The veteran's claim was remanded in November 2004 for the 
issuance of a statement of the case (SOC) in response to an 
August 2004 notice of disagreement.  An SOC was issued in 
January 2006.

The veteran was afforded a Board hearing in July 2006, held 
by the undersigned.  The transcript has been associated with 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16 (2007).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), assigned a 50 percent disability 
rating; chondromalacia of the right knee, assigned a 10 
percent disability rating; chondromalacia of the left knee, 
assigned a 10 percent disability rating; ureteral calculus, 
assigned a 10 percent disability rating; spasmodic colon 
secondary to PTSD, assigned a noncompensable disability 
rating; and excision of a pilonidal cyst, assigned a 
noncompensable disability rating.  The combined rating is 70 
percent.

During a July 2006 Board hearing, the veteran testified that 
his service-connected PTSD was more disabling than is 
reflected by his current rating.  It was further noted that 
his bilateral knee disability had increased in severity, as 
he was unable to sit for long periods of time.  The veteran 
also testified that he had a current bilateral hip disorder 
that was affected by his bilateral knee disability.

The Board notes that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  Because the veteran is unemployed and his 
service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds that VA must obtain a VA examination (or examinations 
if necessary), to be conducted by examiners in appropriate 
specialties, to determine whether it is at least as likely as 
not that his service-connected disabilities alone render him 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  Under the circumstances, the Board 
finds that VA is required to obtain an additional VA 
examination, or examinations, so as to determine whether  the 
veteran is unemployable due solely to his service-connected 
disabilities.

Further, since it appears that the veteran is raising a claim 
for service connection for a bilateral hip disorder, this 
matter could have an impact upon the claim for TDIU.  As 
such, it is inextricably intertwined with the issue currently 
on appeal and is remanded for further clarification, 
development, and adjudication in the first instance.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Finally, the veteran testified during his Board hearing that 
he has been in receipt of disability benefits from the Social 
Security Administration (SSA) since the mid-1980's.  However, 
the SSA records are not in the veteran's claims file.  VA has 
a statutory duty to obtain these records.  38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims has also held that VA 
has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
specify all medical care providers who 
treated him for any of his service-
connected disabilities.  Then, obtain 
and associate with the claims file any 
records identified by the veteran that 
are not already in the claims file.  

2.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability 
benefits, as well as the medical 
records relied upon in that decision, 
and associate these records with the 
veteran's claims file.

3.  Schedule the veteran for a VA 
examination, or examinations if 
necessary, to be conducted by examiners 
in appropriate specialties, to assess 
the current severity of the veteran's 
service-connected disabilities.  The 
claims folder must be made available to 
the examiner for review and the report 
must indicate whether such review was 
accomplished. 

The examiner(s) is/are requested to 
render an opinion as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that the veteran's service-
connected disabilities, to include 
PTSD, bilateral knee disabilities, 
ureteral calculus, spasmodic colon, and 
residuals of the excision of a 
pilonidal cyst, preclude him from 
engaging in substantially gainful 
employment.

4.  Contact the veteran for 
clarification as to whether he is 
raising a claim for service connection 
for a bilateral hip disorder to include 
as secondary to service-connected 
bilateral knee disabilities.  If so, 
the RO should conduct all appropriate 
development and adjudicate that claim.  
Notice of the determination should be 
provided to the veteran.  The veteran 
and his representative are hereby 
reminded that, to obtain appellate 
jurisdiction over an issue not 
currently in appellate status (service 
connection for a bilateral hip 
disability), the veteran must initiate 
an appeal by timely filing a notice of 
disagreement and, after the issuance of 
a statement of the case, perfect any 
appeal by filing a timely substantive 
appeal.

5.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
then adjudicate the veteran's claim for 
a TDIU in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

